DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on May 4, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed February 4, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao WO2017/095774 in view of Katusin-Razem et al., Radiation Decontamination of Tea Herbs.
Regarding claims 1 and 19, Gao teaches a method of preparing a chewing gum or confectionery product comprising pieces of plant material, such as mint or fruit [0020-21] comprising the step of preparing plant material pieces of a desired size [0019-0024], preparing a chewing gum or confectionery product [0025-0043], incorporating the plant material into the mass or onto the surface of the chewing gum or confectionery product [0043-0045]. 
Gao teaches it is desirable to preserve the plant material to ensure food safety and shelf life [0023] but does not expressly disclose irradiating the plant pieces with gamma radiation as claimed. 
Katusin-Razem teaches rendering plant material pieces (mint leaves) microbiologically stable by using gamma rays at doses up to 10kGy (Abstract, Introduction, Results). Katusin-Razem teaches, “Irradiation appears to be the method of choice for microbiological decontamination of dry products of vegetable origin rich in aromatic components, as the only safe “cold” method” and that “[t]o calculate the dose required for any desired reduction of microorganisms, it is necessary to know the initial contamination level and the radiosensitivities of the contaminating microorganisms. Commercial requirements are met with a dose usually not exceeding 10kGy.” (Conclusions). Thus, it would have been obvious to one of ordinary skill in the art to modify the invention of Gao by irradiating the plant pieces with gamma radiation having dosage up to 10kGy, as taught by Katusin-Razem, since irradiation was a known method of choice for microbiological decontamination of dry products of vegetable origin rich in aromatic components.  
With respect to the product by process limitation of claim 19, applicant is reminded of MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” Thus, as the prior art discloses the claimed method of making the claimed product, it is obvious that the products would be identical. 
Regarding claim 2, claim 1 is applied as stated above. Katusin-Razem irradiating dry plant material (Materials and Methods).
Regarding claims 3-13, Gao is applied to claim 1 as stated above. Katusin-Razem teaches, “commercial requirements for dry tea herbs can be met by irradiation not exceeding 10kGy” and that doses of up to 15kGy and 110kGy did not damage the leaves (p. 1123, 1st col), and that “[t]o calculate the dose required for any desired reduction of microorganisms, it is necessary to know the initial contamination level and the radiosensitivities of the contaminating microorganisms. Commercial requirements are met with a dose usually not exceeding 10kGy.” (Conclusions). Thus, it would have been well within the skill level of one of ordinary skill in the art to determine optimum absorbed radiation dosage based on the level and type of contamination. 
Regarding claims 14-18, Gao is applied to claim 1 as stated above. The prior art does not expressly disclose the claimed exposure times; however, as Katusin-Razem teaches that one can calculate the dose required for any desired reduction of microorganisms, it would have been obvious to one skilled in the art to also determine the time needed for specific dosage to achieve the desired level of decontamination. To do so would have been considered obvious and routine to one skilled in the art. 

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but are moot since Swart is not currently applied as prior art.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Razem et al, Dose requirements for microbial decontamination of botanical materials by irradiation.
Farkas, Radiation Decontamination of Spices, Herbs, Condiments, and Other Dried Food Ingredients.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LSW/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799